DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8, and 16 of U.S. Patent No. 9,521,551. 
Regarding Claims 2, 9, and 16, Claims 1, 8, and 16 of Patent ‘551 disclose a system, computer implemented method, and non-transitory computer storage for persistently identifying a mobile device across applications, the system comprising a processor and memory, with a first and second sandbox within which each of a first and second application are executed, wherein the first application is restricted from accessing the second sandbox and the second application is restricted from accessing the first sandbox; receiving a first request from the first application and a second request from the second application to access information associated with the mobile device, wherein the requests comprise a universal device identifier; generating the universal device identifier and storing the identifier in the persistent shared storage; creating a storage location identifier associated with the universal device identifier stored in the persistent shared storage, and in response to the first request and the second request, accessing the persistent shared storage using the storage location identifier and returning a data packet comprising the data associated with the mobile device to the first application and the second application.
Regarding Claims 3-8, 10-15, and 17-21, Claims 1, 8, and 16 of Patent ‘551 further discloses identifying user activity data associated with the mobile device across the plurality of applications executing in their respective, confined sandboxes; using the universal device identifier to uniquely identify the device and track activities associated with the mobile device; wherein the plurality of applications executing in their respective, confined sandboxes are restricted from accessing secure memory space; wherein the universal device identifier is used to provide identification of potential fraudulent transactions; partitioning off a section of the memory in the mobile device to be designated as a persistent shared storage controlled by a shared storage manager, wherein the persistent shared storage is accessible by a plurality of applications; and wherein the storage location identifier is used to access the universal device identifier stored in the persistent shared storage.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8, and 15 of U.S. Patent No. 10,021,099. 
Regarding Claims 2, 9, and 16, Claims 1, 8, and 15 of Patent ‘099 disclose a system, method, and non-transitory computer storage for persistently identifying a mobile device across applications, the system comprising a processor and memory, with a first and second sandbox within which each of a first and second application are executed, wherein the first application is restricted from accessing the second sandbox and the second application is restricted from accessing the first sandbox; receiving a first request from the first application and a second request from the second application to access information associated with the mobile device, wherein the requests comprise a universal device identifier; generating the universal device identifier and storing the identifier in the persistent shared storage; creating a storage location identifier associated with the universal device identifier stored in the persistent shared storage, and in response to the first request and the second request, accessing the persistent shared storage using the storage location identifier and returning a data packet comprising the data associated with the mobile device to the first application and the second application.
Regarding Claims 3-8, 10-15, and 17-21, Claims 1, 8, and 15 of Patent ‘099 further discloses identifying user activity data associated with the mobile device across the plurality of applications executing in their respective, confined sandboxes; using the universal device identifier to uniquely identify the device and track activities associated with the mobile device; wherein the plurality of applications executing in their respective, confined sandboxes are restricted from accessing secure memory space; wherein the universal device identifier is used to provide identification of potential fraudulent transactions; partitioning off a section of the memory in the mobile device to be designated as a persistent shared storage controlled by a shared storage manager, wherein the persistent shared storage is accessible by a plurality of applications; and wherein the storage location identifier is used to access the universal device identifier stored in the persistent shared storage.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8, and 15 of U.S. Patent No. 10,341,344. 
Regarding Claims 2, 9, and 16, Claims 1, 8, and 15 of Patent ‘344 disclose a system, method, and non-transitory computer storage for persistently identifying a mobile device across applications, the system comprising a processor and memory, with a first and second sandbox within which each of a first and second application are executed, wherein the first application is restricted from accessing the second sandbox and the second application is restricted from accessing the first sandbox; receiving a first request from the first application and a second request from the second application to access information associated with the mobile device, wherein the requests comprise a universal device identifier; generating the universal device identifier and storing the identifier in the persistent shared storage; creating a storage location identifier associated with the universal device identifier stored in the persistent shared storage, and in response to the first request and the second request, accessing the persistent shared storage using the storage location identifier and returning a data packet comprising the data associated with the mobile device to the first application and the second application.
Regarding Claims 3-8, 10-15, and 17-21, Claims 1, 8, and 15 of Patent ‘344 further discloses identifying user activity data associated with the mobile device across the plurality of applications executing in their respective, confined sandboxes; using the universal device identifier to uniquely identify the device and track activities associated with the mobile device; wherein the plurality of applications executing in their respective, confined sandboxes are restricted from accessing secure memory space; wherein the universal device identifier is used to provide identification of potential fraudulent transactions; partitioning off a section of the memory in the mobile device to be designated as a persistent shared storage controlled by a shared storage manager, wherein the persistent shared storage is accessible by a plurality of applications; and wherein the storage location identifier is used to access the universal device identifier stored in the persistent shared storage.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8, and 15 of U.S. Patent No. 10,862,889. 
Regarding Claims 2, 9, and 16, Claims 1, 8, and 15 of Patent ‘889 disclose a system, computer implemented method, and non-transitory computer storage for persistently identifying a mobile device across applications, the system comprising a processor and memory, with a first and second sandbox within which each of a first and second application are executed, wherein the first application is restricted from accessing the second sandbox and the second application is restricted from accessing the first sandbox; receiving a first request from the first application and a second request from the second application to access information associated with the mobile device, wherein the requests comprise a universal device identifier; generating the universal device identifier and storing the identifier in the persistent shared storage; creating a storage location identifier associated with the universal device identifier stored in the persistent shared storage, and in response to the first request and the second request, accessing the persistent shared storage using the storage location identifier and returning a data packet comprising the data associated with the mobile device to the first application and the second application.
Regarding Claims 3-8, 10-15, and 17-21, Claims 1, 8, and 15 of Patent ‘889 further discloses identifying user activity data associated with the mobile device across the plurality of applications executing in their respective, confined sandboxes; using the universal device identifier to uniquely identify the device and track activities associated with the mobile device; wherein the plurality of applications executing in their respective, confined sandboxes are restricted from accessing secure memory space; wherein the universal device identifier is used to provide data associated with usage patterns across device applications; partitioning off a section of the memory in the mobile device to be designated as a persistent shared storage controlled by a shared storage manager, wherein the persistent shared storage is accessible by a plurality of applications; and wherein the storage location identifier is used to access the universal device identifier stored in the persistent shared storage.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US 2013/0036304), in view of Krstic et al (US 2013/0185764).
Regarding Claim 2, Lin teaches a system ([0025], if comparison shows a match, resource manager authenticates the request and allows access to the file (~limited ID) or folder to requesting application) comprising: a memory; and a processor ([0025], Fig. 1, memory devices 102 and processors 104) programmed to:
automatically in response to receipt of a first request for a universal device identifier of a mobile device from the first application: generate the universal device identifier ([0046-0049], Fig. 2, Steps 204-212, If no limited ID cookie exists on the client device, client ad manager 132 sends the request for limited ID to the client social manager, who forwards the request along with the personal ID information of the client to the cookie making module, which creates a limited ID cookie to send back to the client device, [0029], Fig. 1, the client ad manager may be compiled with application 106, and may be embedded within the applications, and thus may form an integral part of application 106 (~client ad manager already on device));
store the universal device identifier in shared storage associated with a storage location ([0041], Fig. 2, client ad manager 132 initially checks to see whether a limited ID cookie is stored locally on the client device, this implies storage of previously generated limited ID cookies on the device in memory device 102 ([0082] can include non-volatile memory)); and
transmit the stored identifier to the first application ([0041], Fig. 2, if limited ID cookie is found in local storage, client ad manager 132 retrieves limited ID and sends it wilt the request to the ads server, which then provides ads to the client ad manager based on the limited ID information, [0025], if comparison shows a match, resource manager authenticates the request and allows access to the file (~limited ID) or folder to requesting application).
While Lin teaches the creation of a particular file, in this case a universal identifier ([0046-0049]), and storing this file in shared storage on the device to be accessed by a plurality of applications ([0041, 0074-0075]), Lin fails to teach a first sandbox associated with a first application; a second sandbox associated with a second application, wherein the second application is restricted from accessing the first sandbox; and a persistent shared storage; generating a storage location identifier indicative of the storage location of the universal device identifier in the persistent shared storage, the persistent shared storage configured to allow a plurality of application to retrieve the universal device identifier from the persistent shared storage using the storage location identifier, the plurality of applications comprising the first application and the second application; and automatically in response to receipt of a second request for the universal device identifier from the second application, transmit the storage location identifier to the second application.
In the same field of endeavor, Krstic teaches a first sandbox associated with a first application; a second sandbox associated with a second application, wherein the second application is restricted from accessing the first sandbox; and a persistent shared storage ([0004], sandboxed environment in which one or more applications are sandboxed by an access control system,  [0016], restricted operating environment in which operating system enforces sandboxing mechanisms including restrictions on memory that application can access such as main memory, as well as non-volatile storage (~partition restricted memory for access control));
generating a storage location identifier indicative of the storage location of the universal device identifier in the persistent shared storage ([0024], Fig. 2A, Steps 207-209, resource manager creates a bookmark or other identifier, such as a uniform resource locator, which incorporates a combination key allowing the apps access to the requested file in the restricted storage), the persistent shared storage configured to allow a plurality of application to retrieve the universal device identifier from the persistent shared storage using the storage location identifier, the plurality of applications comprising the first application and the second application ([0023], operating environment uses a resource manager or other trusted access control system to provide bookmarks (~storage location identifier) to a sandboxed application in order to allow the application to obtain access in the restricted environment even after the application has been terminated and then re-launched (~persistent storage identifier), [0004], identifiers are provided to allow access to files or folders in a sandboxed environment in which one or more applications are sandboxed by an access control system); and
automatically in response to receipt of a second request for the universal device identifier from the second application ([0005], each application must make a request to the sandbox application in order to obtain access to a particular file or folder (~universal device ID), [0025], the app requests access to a file or folder outside of its sandbox (~in restricted area) by providing the bookmark and hash of the bookmark to the resource manager, which authenticates by re-encoding the URL to compare, and if a match is found, the resource manager authenticates the request and allows access to the file by sandboxed application), transmit the storage location identifier to the second application ([0023], resource manager or access control system 161 provides bookmarks to a sandboxed application in order to allow the application to obtain access in the restricted storage environment).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the shared storage of a universal device ID as taught by Lin to incorporate partitioning the shared storage into secure, controlled sections, and restricting the access to the storage by various application through authentication of a storage location identifier, as taught by Krstic, in order to allow an application to access the restricted files only after a showing of some indication that the application has authorization or permission for such access, and to allow access to the restricted files even after they have been moved or renamed based on the relationship between the bookmark or uniform resource locator and file location within the partitioned memory. (see Krstic [0004-0005])
Regarding Claim 3, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 2 above. While Krstic teaches wherein the storage location identifier is configured to allow the second application to retrieve the universal device identifier from the persistent shared storage ([0005, 0025] request access by providing bookmark), the combination, particularly Lin further teaches wherein the processor is further programmed to: identify user activity data associated with the first application; and link the user activity data with the universal device identifier ([0075], limited ID cookie includes user information which indicates user associated with the user ID, other encrypted IDs for other accounts, [0074-0075], Fig. 7a, in example embodiment a limited ID cookie includes data that indicates a unique encrypted social networking ID for the user’s social networking account, in some embodiments the limited ID cookie can be used only for ad targeting (~see [0022] ad targeting based on user interests, past behavior and other data collected for user), in some embodiments other encrypted IDs for other accounts may also be stored with the limited ID cookie, in some embodiments the limited ID cookie may also be used to keep track of user presence in social networks (~multiple uses of limited ID to track or monitor user activities with variety of applications)); and 
retrieve the universal device identifier and access the user activity data associated with the first application ([0041], Fig. 2, if limited ID cookie is found in local storage, client ad manager 132 retrieves limited ID and sends it wilt the request to the ads server, which then provides ads to the client ad manager based on the limited ID information, [0050], client ad manager 132 sends the limited ID cookie to ads server 118 for created of targeted advertisements based on the user ID and user information).
Regarding Claim 4, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 2 above. While Krstic teaches wherein the storage location identifier is configured to allow the second application to retrieve the universal device identifier from the persistent shared storage ([0005, 0025] request access by providing bookmark), the combination, particularly Lin further teaches wherein the processor is further programmed to: identify user reputation data associated with the first application; and link the user reputation data with the universal device identifier ([0075], limited ID cookie includes user information which indicates user associated with the user ID, other encrypted IDs for other accounts, [0074-0075], Fig. 7a, in example embodiment a limited ID cookie includes data that indicates a unique encrypted social networking ID for the user’s social networking account, in some embodiments the limited ID cookie can be used only for ad targeting (~see [0022] ad targeting based on user interests, past behavior and other data collected for user), in some embodiments other encrypted IDs for other accounts may also be stored with the limited ID cookie, in some embodiments the limited ID cookie may also be used to keep track of user presence in social networks (~multiple uses of limited ID to track user activities with variety of applications)); and 
retrieve the universal device identifier and access the user reputation data associated with the first application ([0041], Fig. 2, if limited ID cookie is found in local storage, client ad manager 132 retrieves limited ID and sends it wilt the request to the ads server, which then provides ads to the client ad manager based on the limited ID information, [0050], client ad manager 132 sends the limited ID cookie to ads server 118 for created of targeted advertisements based on the user ID and user information).
Regarding Claim 5, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 2 above. The combination, particularly Krstic, further teaches wherein the second application is restricted from accessing the first sandbox such that the second application is prevented from accessing the data or resources created or used by the first application ([0023], app 151 is sandboxed by sandbox 153 such that its use of memory in main memory can be limited by the sandbox application and app 151 can only get access to files or folders outside of its package or container by requesting access through the resource manager 161, [0016], restricted operating environment can include such environments in which an operating system enforces sandboxing mechanisms on applications, which can include restrictions on the memory that an application can access, such as the DRAM or other main memory of a computing device, as well as restrictions on access to files stored on a non-volatile storage device (~only allowed free access to data inside the sandbox, prevented from accessing any data outside)).
Regarding Claim 6, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 2 above. The combination, particularly Lin, further teaches wherein the universal device identifier is configured to allow the second application to provide targeted advertisement, update user reputation, or generate a fraud indicator ([0050], Fig. 2, Steps 214-216, the limited ID cookie is sent to client social manager 134, which forwards the limited ID cookie to client ad manager 132 for sending to ads server 118 for creation of targeted advertisements , [0029], Fig. 1, the client ad manager may be compiled with application 106, and may be embedded within the applications, thus gaining access to the identifier for each of the applications the manager is embedded in).
Regarding Claim 7, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 2 above. The combination, particularly Krstic, further teaches wherein the persistent shared storage stores information that persists across the first sandbox, the second sandbox, the first application, and the second application ([0023-0024], app 151 is sandboxed by sandbox 153 such that its use of memory in main memory can be limited by the sandbox application and app 151 can only get access to files or folders outside of its package or container by requesting access through the resource manager 161, [0016], restricted operating environment can include such environments in which an operating system enforces sandboxing mechanisms on applications, which can include restrictions on the memory that an application can access, such as the DRAM or other main memory of a computing device, as well as restrictions on access to files stored on a non-volatile storage device (~main memory example of memory storing information that persists independently from sandboxed applications)).
Regarding Claim 8, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 2 above. The combination, particularly Krstic, further teaches wherein the storage identifier maps to a value associated with a specific location of the persistent shared storage ([0023], resource manager or access control system 161 provides bookmarks to a sandboxed application in order to allow the application to obtain access in the restricted storage environment, [0024], Fig. 2A, Steps 207-209, resource manager creates a bookmark or other identifier, such as a uniform resource locator, which incorporates a combination key allowing the apps access to the requested file in the restricted storage).
Regarding Claim 9, Lin teaches a computer-implemented method ([0024], Fig. 1, mobile access device 100) for identifying a mobile device across applications ([0075], limited ID cookie includes user information which indicates user associated with the user ID, other encrypted IDs for other accounts), the method comprising: by one or more processors ([0025], Fig. 1, central processing unit 104) of a computing device:
automatically in response to receipt of a first request for a universal device identifier of a mobile device from the first application: generating the universal device identifier ([0046-0049], Fig. 2, Steps 204-212, If no limited ID cookie exists on the client device, client ad manager 132 sends the request for limited ID to the client social manager, who forwards the request along with the personal ID information of the client to the cookie making module, which creates a limited ID cookie to send back to the client device, [0029], Fig. 1, the client ad manager may be compiled with application 106, and may be embedded within the applications, and thus may form an integral part of application 106 (~client ad manager already on device));
storing the universal device identifier in shared storage associated with a storage location ([0041], Fig. 2, client ad manager 132 initially checks to see whether a limited ID cookie is stored locally on the client device, this implies storage of previously generated limited ID cookies on the device in memory device 102 ([0082] can include non-volatile memory)); and
transmitting the stored identifier to the first application ([0041], Fig. 2, if limited ID cookie is found in local storage, client ad manager 132 retrieves limited ID and sends it wilt the request to the ads server, which then provides ads to the client ad manager based on the limited ID information, [0025], if comparison shows a match, resource manager authenticates the request and allows access to the file (~limited ID) or folder to requesting application).
While Lin teaches the creation of a particular file, in this case a universal identifier ([0046-0049]), and storing this file in shared storage on the device to be accessed by a plurality of applications ([0041, 0074-0075]), Lin fails to teach generating a storage location identifier indicative of the storage location of the universal device identifier in the persistent shared storage, the persistent shared storage configured to allow a plurality of application to retrieve the universal device identifier from the persistent shared storage using the storage location identifier, the plurality of applications comprising the first application and the second application; and automatically in response to receipt of a second request for the universal device identifier from the second application, transmitting the storage location identifier to the second application.
In the same field of endeavor, Krstic teaches generating a storage location identifier indicative of the storage location of the universal device identifier in the persistent shared storage ([0024], Fig. 2A, Steps 207-209, resource manager creates a bookmark or other identifier, such as a uniform resource locator, which incorporates a combination key allowing the apps access to the requested file in the restricted storage), the persistent shared storage configured to allow a plurality of application to retrieve the universal device identifier from the persistent shared storage using the storage location identifier, the plurality of applications comprising the first application and the second application ([0023], operating environment uses a resource manager or other trusted access control system to provide bookmarks (~storage location identifier) to a sandboxed application in order to allow the application to obtain access in the restricted environment even after the application has been terminated and then re-launched (~persistent storage identifier), [0004], identifiers are provided to allow access to files or folders in a sandboxed environment in which one or more applications are sandboxed by an access control system); and
automatically in response to receipt of a second request for the universal device identifier from the second application ([0005], each application must make a request to the sandbox application in order to obtain access to a particular file or folder (~universal device ID), [0025], the app requests access to a file or folder outside of its sandbox (~in restricted area) by providing the bookmark and hash of the bookmark to the resource manager, which authenticates by re-encoding the URL to compare, and if a match is found, the resource manager authenticates the request and allows access to the file by sandboxed application), transmitting the storage location identifier to the second application ([0023], resource manager or access control system 161 provides bookmarks to a sandboxed application in order to allow the application to obtain access in the restricted storage environment).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the shared storage of a universal device ID as taught by Lin to incorporate partitioning the shared storage into secure, controlled sections, and restricting the access to the storage by various application through authentication of a storage location identifier, as taught by Krstic, in order to allow an application to access the restricted files only after a showing of some indication that the application has authorization or permission for such access, and to allow access to the restricted files even after they have been moved or renamed based on the relationship between the bookmark or uniform resource locator and file location within the partitioned memory. (see Krstic [0004-0005])
Regarding Claim 10, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 9 above. While Krstic teaches wherein the storage location identifier is configured to allow the second application to retrieve the universal device identifier from the persistent shared storage ([0005, 0025] request access by providing bookmark), the combination, particularly Lin further teaches wherein the generating the universal device identifier further comprising: identifying user activity data associated with the first application; and linking the user activity data with the universal device identifier ([0075], limited ID cookie includes user information which indicates user associated with the user ID, other encrypted IDs for other accounts, [0074-0075], Fig. 7a, in example embodiment a limited ID cookie includes data that indicates a unique encrypted social networking ID for the user’s social networking account, in some embodiments the limited ID cookie can be used only for ad targeting (~see [0022] ad targeting based on user interests, past behavior and other data collected for user), in some embodiments other encrypted IDs for other accounts may also be stored with the limited ID cookie, in some embodiments the limited ID cookie may also be used to keep track of user presence in social networks (~multiple uses of limited ID to track or monitor user activities with variety of applications)); and 
retrieving the universal device identifier and access the user activity data associated with the first application ([0041], Fig. 2, if limited ID cookie is found in local storage, client ad manager 132 retrieves limited ID and sends it wilt the request to the ads server, which then provides ads to the client ad manager based on the limited ID information, [0050], client ad manager 132 sends the limited ID cookie to ads server 118 for created of targeted advertisements based on the user ID and user information).
Regarding Claim 11, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 9 above. While Krstic teaches wherein the storage location identifier is configured to allow the second application to retrieve the universal device identifier from the persistent shared storage ([0005, 0025] request access by providing bookmark), the combination, particularly Lin further teaches wherein the generating the universal device identifier further comprising: identifying user reputation data associated with the first application; and linking the user reputation data with the universal device identifier ([0075], limited ID cookie includes user information which indicates user associated with the user ID, other encrypted IDs for other accounts, [0074-0075], Fig. 7a, in example embodiment a limited ID cookie includes data that indicates a unique encrypted social networking ID for the user’s social networking account, in some embodiments the limited ID cookie can be used only for ad targeting (~see [0022] ad targeting based on user interests, past behavior and other data collected for user), in some embodiments other encrypted IDs for other accounts may also be stored with the limited ID cookie, in some embodiments the limited ID cookie may also be used to keep track of user presence in social networks (~multiple uses of limited ID to track or monitor user activities with variety of applications)); and 
retrieving the universal device identifier and access the user reputation data associated with the first application ([0041], Fig. 2, if limited ID cookie is found in local storage, client ad manager 132 retrieves limited ID and sends it wilt the request to the ads server, which then provides ads to the client ad manager based on the limited ID information, [0050], client ad manager 132 sends the limited ID cookie to ads server 118 for created of targeted advertisements based on the user ID and user information).
Regarding Claim 12, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 9 above. The combination, particularly Krstic, further teaches wherein the second application is restricted from accessing the first sandbox such that the second application is prevented from accessing the data or resources created or used by the first application ([0023], app 151 is sandboxed by sandbox 153 such that its use of memory in main memory can be limited by the sandbox application and app 151 can only get access to files or folders outside of its package or container by requesting access through the resource manager 161, [0016], restricted operating environment can include such environments in which an operating system enforces sandboxing mechanisms on applications, which can include restrictions on the memory that an application can access, such as the DRAM or other main memory of a computing device, as well as restrictions on access to files stored (~only allowed free access to data inside the sandbox, prevented from accessing any data outside)).
Regarding Claim 13, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 9 above. The combination, particularly Lin, further teaches wherein the universal device identifier is configured to allow the second application to provide targeted advertisement, update user reputation, or generate a fraud indicator ([0050], Fig. 2, Steps 214-216, the limited ID cookie is sent to client social manager 134, which forwards the limited ID cookie to client ad manager 132 for sending to ads server 118 for creation of targeted advertisements , [0029], Fig. 1, the client ad manager may be compiled with application 106, and may be embedded within the applications, thus gaining access to the identifier for each of the applications the manager is embedded in).
Regarding Claim 14, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 9 above. The combination, particularly Krstic, further teaches wherein the persistent shared storage stores information that persists across the first sandbox, the second sandbox, the first application, and the second application ([0023-0024], app 151 is sandboxed by sandbox 153 such that its use of memory in main memory can be limited by the sandbox application and app 151 can only get access to files or folders outside of its package or container by requesting access through the resource manager 161, [0016], restricted operating environment can include such environments in which an operating system enforces sandboxing mechanisms on applications, which can include restrictions on the memory that an application can access, such as the DRAM or other main memory of a computing device, as well as restrictions on access to files stored on a non-volatile storage device (~main memory example of memory storing information that persists independently from sandboxed applications)).
Regarding Claim 15, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 9 above. The combination, particularly Krstic, further teaches wherein the storage identifier maps to a value associated with a specific location of the persistent shared storage ([0023], resource manager or access control system 161 provides bookmarks to a sandboxed application in order to allow the application to obtain access in the restricted storage environment, [0024], Fig. 2A, Steps 207-209, resource manager creates a bookmark or other identifier, such as a uniform resource locator, which incorporates a combination key allowing the apps access to the requested file in the restricted storage).
Regarding Claim 16, Lin teaches a non-transitory computer storage having stored thereon computer-executable instructions that, when executed ([0083-0085], computer readable instructions stored in system memory, removable, or non-removable storage), instruct a computer system to at least: automatically in response to receipt of a first request for a universal device identifier of a mobile device from the first application: generate the universal device identifier ([0046-0049], Fig. 2, Steps 204-212, If no limited ID cookie exists on the client device, client ad manager 132 sends the request for limited ID to the client social manager, who forwards the request along with the personal ID information of the client to the cookie making module, which creates a limited ID cookie to send back to the client device, [0029], Fig. 1, the client ad manager may be compiled with application 106, and may be embedded within the applications, and thus may form an integral part of application 106 (~client ad manager already on device));
store the universal device identifier in the shared storage associated with a storage location ([0041], Fig. 2, client ad manager 132 initially checks to see whether a limited ID cookie is stored locally on the client device, this implies storage of previously generated limited ID cookies on the device in memory device 102 ([0082] can include non-volatile memory)); and 
transmit the stored identifier to the first application ([0041], Fig. 2, if limited ID cookie is found in local storage, client ad manager 132 retrieves limited ID and sends it wilt the request to the ads server, which then provides ads to the client ad manager based on the limited ID information, [0025], if comparison shows a match, resource manager authenticates the request and allows access to the file (~limited ID) or folder to requesting application).
While Lin teaches the creation of a particular file, in this case a universal identifier ([0046-0049]), and storing this file in shared storage on the device to be accessed by a plurality of applications ([0041, 0074-0075]), Lin fails to teach generating a storage location identifier indicative of the storage location of the universal device identifier in the persistent shared storage, the persistent shared storage configured to allow a plurality of application to retrieve the universal device identifier from the persistent shared storage using the storage location identifier, the plurality of applications comprising the first application and the second application; and automatically in response to receipt of a second request for the universal device identifier from the second application, transmitting the storage location identifier to the second application.
In the same field of endeavor, Krstic teaches generating a storage location identifier indicative of the storage location of the universal device identifier in the persistent shared storage ([0024], Fig. 2A, Steps 207-209, resource manager creates a bookmark or other identifier, such as a uniform resource locator, which incorporates a combination key allowing the apps access to the requested file in the restricted storage), the persistent shared storage configured to allow a plurality of application to retrieve the universal device identifier from the persistent shared storage using the storage location identifier, the plurality of applications comprising the first application and the second application ([0023], operating environment uses a resource manager or other trusted access control system to provide bookmarks (~storage location identifier) to a sandboxed application in order to allow the application to obtain access in the restricted environment even after the application has been terminated and then re-launched (~persistent storage identifier), [0004], identifiers are provided to allow access to files or folders in a sandboxed environment in which one or more applications are sandboxed by an access control system); and
automatically in response to receipt of a second request for the universal device identifier from the second application ([0005], each application must make a request to the sandbox application in order to obtain access to a particular file or folder (~universal device ID), [0025], the app requests access to a file or folder outside of its sandbox (~in restricted area) by providing the bookmark and hash of the bookmark to the resource manager, which authenticates by re-encoding the URL to compare, and if a match is found, the resource manager authenticates the request and allows access to the file by sandboxed application), transmitting the storage location identifier to the second application ([0023], resource manager or access control system 161 provides bookmarks to a sandboxed application in order to allow the application to obtain access in the restricted storage environment).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the shared storage of a universal device ID as taught by Lin to incorporate partitioning the shared storage into secure, controlled sections, and restricting the access to the storage by various application through authentication of a storage location identifier, as taught by Krstic, in order to allow an application to access the restricted files only after a showing of some indication that the application has authorization or permission for such access, and to allow access to the restricted files even after they have been moved or renamed based on the relationship between the bookmark or uniform resource locator and file location within the partitioned memory. (see Krstic [0004-0005])
Regarding Claim 17, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 16 above. While Krstic teaches wherein the storage location identifier is configured to allow the second application to retrieve the universal device identifier from the persistent shared storage ([0005, 0025] request access by providing bookmark), the combination, particularly Lin further teaches wherein the computer-executable instructions further instruct the computer system to: identify user activity data associated with the first application; and link the user activity data with the universal device identifier ([0075], limited ID cookie includes user information which indicates user associated with the user ID, other encrypted IDs for other accounts, [0074-0075], Fig. 7a, in example embodiment a limited ID cookie includes data that indicates a unique encrypted social networking ID for the user’s social networking account, in some embodiments the limited ID cookie can be used only for ad targeting (~see [0022] ad targeting based on user interests, past behavior and other data collected for user), in some embodiments other encrypted IDs for other accounts may also be stored with the limited ID cookie, in some embodiments the limited ID cookie may also be used to keep track of user presence in social networks (~multiple uses of limited ID to track or monitor user activities with variety of applications)); and 
retrieve the universal device identifier and access the user activity data associated with the first application ([0041], Fig. 2, if limited ID cookie is found in local storage, client ad manager 132 retrieves limited ID and sends it wilt the request to the ads server, which then provides ads to the client ad manager based on the limited ID information, [0050], client ad manager 132 sends the limited ID cookie to ads server 118 for created of targeted advertisements based on the user ID and user information).
Regarding Claim 18, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 16 above. While Krstic teaches wherein the storage location identifier is configured to allow the second application to retrieve the universal device identifier from the persistent shared storage ([0005, 0025] request access by providing bookmark), the combination, particularly Lin further teaches wherein the computer-executable instructions further instruct the computer system to: identify user reputation data associated with the first application; and link the user reputation data with the universal device identifier ([0075], limited ID cookie includes user information which indicates user associated with the user ID, other encrypted IDs for other accounts, [0074-0075], Fig. 7a, in example embodiment a limited ID cookie includes data that indicates a unique encrypted social networking ID for the user’s social networking account, in some embodiments the limited ID cookie can be used only for ad targeting (~see [0022] ad targeting based on user interests, past behavior and other data collected for user), in some embodiments other encrypted IDs for other accounts may also be stored with the limited ID cookie, in some embodiments the limited ID cookie may also be used to keep track of user presence in social networks (~multiple uses of limited ID to track or monitor user activities with variety of applications)); and 
retrieve the universal device identifier and access the user reputation data associated with the first application ([0041], Fig. 2, if limited ID cookie is found in local storage, client ad manager 132 retrieves limited ID and sends it wilt the request to the ads server, which then provides ads to the client ad manager based on the limited ID information, [0050], client ad manager 132 sends the limited ID cookie to ads server 118 for created of targeted advertisements based on the user ID and user information).
Regarding Claim 19, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 16 above. The combination, particularly Krstic, further teaches wherein the second application is restricted from accessing the first sandbox such that the second application is prevented from accessing the data or resources created or used by the first application ([0023], app 151 is sandboxed by sandbox 153 such that its use of memory in main memory can be limited by the sandbox application and app 151 can only get access to files or folders outside of its package or container by requesting access through the resource manager 161, [0016], restricted operating environment can include such environments in which an operating system enforces sandboxing mechanisms on applications, which can include restrictions on the memory that an application can access, such as the DRAM or other main memory of a computing device, as well as restrictions on access to files stored (~only allowed free access to data inside the sandbox, prevented from accessing any data outside)).
Regarding Claim 20, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 16 above. The combination, particularly Lin, further teaches wherein the universal device identifier is configured to allow the second application to provide targeted advertisement, update user reputation, or generate a fraud indicator ([0050], Fig. 2, Steps 214-216, the limited ID cookie is sent to client social manager 134, which forwards the limited ID cookie to client ad manager 132 for sending to ads server 118 for creation of targeted advertisements , [0029], Fig. 1, the client ad manager may be compiled with application 106, and may be embedded within the applications, thus gaining access to the identifier for each of the applications the manager is embedded in).
Regarding Claim 21, Lin, as modified by Krstic, teaches all aspects of the claimed invention as disclosed in Claim 16 above. The combination, particularly Krstic, further teaches wherein the persistent shared storage stores information that persists across the first sandbox, the second sandbox, the first application, and the second application ([0023-0024], app 151 is sandboxed by sandbox 153 such that its use of memory in main memory can be limited by the sandbox application and app 151 can only get access to files or folders outside of its package or container by requesting access through the resource manager 161, [0016], restricted operating environment can include such environments in which an operating system enforces sandboxing mechanisms on applications, which can include restrictions on the memory that an application can access, such as the DRAM or other main memory of a computing device, as well as restrictions on access to files stored on a non-volatile storage device (~main memory example of memory storing information that persists independently from sandboxed applications)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641